EASTAUGH, Justice,
with whom COMPTON, Justice, joins, concurring in part and dissenting in part.
I agree with Parts I, IV, and V of the court’s opinion, and agree that reversal and remand are the correct result. I also agree with Part III to the extent it discusses the facts and concludes that the evidence is insufficient to demonstrate that T.H. and L.H. were unable to care for the children. Thus, the court unanimously agrees that the facts do not warrant the exercise of CINA jurisdiction under AS 47.10.010(a)(2)(A).
The court’s opinion, however, concludes in Part II that ability to care is irrelevant to CINA jurisdiction under AS 42.10.010(a)(2)(A), at 1260-1261 (citing In re S.A. & D.A., 912 P.2d at 1239, 1242 (Alaska, January 26, 1996)). For reasons I discussed in my separate opinion in that ease, I disagree with Part II of the opinion in the case now before us. Ability to care is and must be relevant to jurisdiction under AS 47.10.010(a)(2)(A). S.A. & D.A., 912 P.2d at 1239 (Eastaugh, J., concurring in part and dissenting in part). I also disagree with Part III of the court’s opinion to the extent it implies inability is irrelevant, or must be discussed only “[f]or purposes of ... argument.” Op. at 1261.